DISMISS; and Opinion Filed August 13, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00388-CV

                              ERNEST K. BANKAS, Appellant
                                          V.
                              MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-13471

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Justice Lang-Miers
       The trial court held appellant Ernest K. Bankas in contempt of court for failing to comply

with its orders regarding child support. Bankas was committed to custody by the trial court’s

order of November 19, 2014, and was conditionally released under the trial court’s temporary

order of February 4, 2015. In this appeal, Bankas seeks review of these orders.

       A court of appeals lacks jurisdiction to review a contempt order on direct appeal. Tracy

v. Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). Contempt orders involving

confinement may be reviewed by writ of habeas corpus; contempt orders that do not involve

confinement may be reviewed only by mandamus. Id. In addition, this Court has jurisdiction

only over appeals from final judgments and those interlocutory orders specifically authorized by

statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
       Absent an appealable interlocutory order or final judgment, this Court has no jurisdiction

over this appeal. Id. Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R.

APP. P. 42.3(a).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


150388F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ERNEST K. BANKAS, Appellant                        On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00388-CV        V.                       Trial Court Cause No. DF-09-13471.
                                                   Opinion delivered by Justice Lang-Miers;
MAUREEN BANKAS, Appellee                           Chief Justice Wright and Justice Stoddart
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee Maureen Bankas recover her costs of this appeal from
appellant Ernest K. Bankas.


Judgment entered this 13th day of August, 2015.




                                             –3–